The opinion of the Court was delivered, by
Lowrie, J.
In the case of Mohler’s Appeal, 5 State B. 420, there was a principal sum charged by devise upon land in order to secure an annual payment for life, and it was not discharged by the sheriff’s sale. But the case of Bear v. Whisler, 7 Watts 144, was well decided, and in all material respects it resembles this. There, as here, the transaction was an advancement of a son by a father, a reservation for maintenance of the parents during life, and at their death a certain sum to be paid to other children; and it was there held that the purchaser at the sheriff’s sale took the land charged with the suspended payment, and so it must be here. True, the law does seek 'to discharge liens as far as possible by judicial sales; but it cannot do so in all cases. And it will in no case do so where the charge stands in the title, and can be discharged only by the Court undertaking to administer the fund by investing it, in order to fulfil the purposes of the charge. That is the case here. Dewalt and wife are entitled to the interest so long as either of them lives, and then the principal is to be paid to their daughters. No one, therefore, is now entitled to receive it, and the Court will not and ought not to undertake to administer it so as to provide a substitute for the plan devised by the parties. The father has a right to preserve the security for his and his wife’s maintenance, according to the conditions on which he parted with his title. Parties cannot complain of losses by their own mismanagement ; but it would be a great grievance if the Court should set aside their lawful arrangements and establish others to their injury, a result which might follow from the Court’s administration of this fund in the way suggested.
Decree. — January 17,1853. This cause came on to be heard on the appeal of Jonathan Dewalt from the decree of the Court of Common Pleas of Lehigh *240county, in the matter of the distribution of the proceeds of the sheriff’s sale of the land of Edward Dewalt on an execution on the judgment of Miller & Eddinger against him in the said Court, and was argued by counsel, and thereupon, on consideration thereof, it is ordered, adjudged, declared, and decreed that Frederick’ W. Nagle and Solomon Dech, purchasers at the said sheriff’s sale, took the said land charged, among other things, with $1000, payable according to the deed of conveyance from the said Jonathan Dewalt to the said Edward Dewalt, and therefore the decree of the said Court is hereby reversed and set aside at the costs of the said purchasers, and the report of H. C. Longnecker, the commissioner appointed by said Court, is confirmed; and it is ordered and decreed that the proceeds be distributed in accordance therewith.